Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00273-CV

                                    John M. DONOHUE,
                                         Appellant

                                              v.

    BANDERA COUNTY LAW ENFORCEMENT PERSONNEL: Daniel R. Butts, J.J.
   Martinez, Gerald Johnson, Rod Chalmers, D.J. Nowlin, Ernest Ferniz, Luis Moreno, Kim
 Manglberger, Chris Ahumada, Shane Merritt, Jose Hernandez, Matt Hernandez, Birdie Tyler;
Boerne Police Department Personnel: Pablo Morales; San Antonio Police Department Personnel:
        Perla Dominguez and Kevin Nakata; Denice Martinez and Martha L. Donohue,
                                         Appellees

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CV-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because he qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED January 8, 2020.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice